IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00035-CR
 
In re
David Jones, Jr.
 
 

Original Proceeding
 
No. 10-06-00343-CR
 
David Jones, Jr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2003-964-C
 

MEMORANDUM  Opinion





 
            Relator David Jones, Jr. seeks
mandamus relief regarding the trial court's August 18, 2006 Order with an
attached Bill of Cost totaling $8,457.22 authorizing payments to be made toward
this amount from Jones’s inmate trust fund account.  Jones’s “application” for
writ of mandamus alleges that on January 27, 2004, he was convicted of
attempted burglary of a habitation and sentenced to 70 years in prison.  He
states that costs were originally assessed at $393.  
            In light of In re Keeling, —
S.W.3d —, 2007 Tex. App. LEXIS 4435 (Tex. App—Waco June 6, 2007, orig.
proceeding), Jones was not afforded procedural due process before entry of the
August 18, 2006 Order, and that order is void.  Any funds removed from Jones’s
inmate account must be returned to his account.  Accordingly, we conditionally
grant mandamus relief, and the writ will issue only if the trial court fails to
vacate its August 18, 2006 Order and fails to order the return of any removed
funds within fourteen days from the date of this opinion.
            Prior to filing this mandamus
proceeding, Jones filed an appeal with this Court from the same trial court
order.  Because of the disposition of this mandamus proceeding, that appeal,
number 10-06-00343-CR, is dismissed as moot.
 
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Writ
granted
Appeal
dismissed
Opinion
delivered and filed August 8, 2007
Do
not publish
[OT06]
[CV06]